     Case 2:20-cv-01716-APG-BNW Document 94 Filed 02/09/21 Page 1 of 2




 1 Adam Sanderson
   Texas Bar No. 24056264
 2 (Admitted pro hac vice)
   adam.sanderson@rm-firm.com
 3 Brett S. Rosenthal
   Texas Bar No. 24080096
 4 (Admitted pro hac vice)
   brett.rosenthal@rm-firm.com
 5 REESE MARKETOS LLP
   750 N. Saint Paul St., Suite 600
 6 Dallas, Texas 75201-3201
   Telephone: 214.382.9810
 7 Facsimile: 214.501.0731

 8 Gregory H. King
   Nevada Bar No. 7777
 9 gking@kingdurham.com
   Matthew L. Durham
10 Nevada Bar No. 10342
   mdurham@kingdurham.com
11 KING & DURHAM PLLC
   6385 S. Rainbow Blvd., Suite 220
12 Las Vegas, Nevada 89118
   Telephone: (702) 833-1100
13 Facsimile: (702) 833-1107

14 Attorneys for Plaintiffs

15
                                 UNITED STATES DISTRICT COURT
16
                                 FOR THE DISTRICT OF NEVADA
17

18 KENNETH LANE, et al.,                             Case No. 2:20-cv-01716-APG-BNW

19                 Plaintiffs,                       STIPULATION AND ORDER TO
                                                     EXTEND TIME TO FILE A REPLY IN
20         v.                                        SUPPORT OF PLAINTIFFS’ MOTION
                                                     FOR APPOINTMENT OF TEMPORARY
21 CONESTOGA SETTLEMENT SERVICES,                    RECEIVER AND PRELIMINARY
   LLC, et al.,                                      INJUNCTION (ECF NOS. 41 AND 42)
22
                Defendants.                          (Second Request)
23

24         On November 24, 2020, Plaintiffs filed a Motion for Appointment of Temporary Receiver
25 (ECF No. 41) and a Motion for Preliminary Injunction (ECF No. 42) (collectively, the “Motions”).

26 The Conestoga Defendants’ responses to the Motions were originally due on December 8, 2020.

27 However, pursuant to a Stipulation and Order to Extend Time, which was entered on December 2,

28 2020 (ECF No. 53), the Conestoga Defendants were given until January 7, 2021, to file their
     Case 2:20-cv-01716-APG-BNW Document 94 Filed 02/09/21 Page 2 of 2




 1 responses, and Plaintiffs were given until February 8, 2021, to file their replies.

 2          The Conestoga Defendants filed their responses to the Motions on January 7, 2021.

 3 However, the Plaintiffs need additional time to prepare and file their replies to the responses due

 4 to the many issues raised therein and the volume of exhibits attached thereto. Accordingly,

 5 Plaintiffs and the Conestoga Defendants, by and through their respective counsel of record, hereby

 6 stipulate and agree that Plaintiffs shall have a 30-day extension, until Wednesday, March 10,

 7 2021, to file their replies to Conestoga Defendants’ responses.

 8          This is the second request for an extension of the briefing deadlines relating to the

 9 Motions.
10   DATED: February 8, 2021                               DATED: February 8, 2021

11   ARMSTRONG TEASDALE LLP                                KING & DURHAM PLLC
12

13   By: /s/   James C. Orr                                By: /s/ Matthew L. Durham
14   KEVIN R. STOLWORTHY, NV Bar 2798                      MATTHEW L. DURHAM, NV Bar 10342
     BRANDON P. JOHANSSON, NV Bar 12003                    6385 S. Rainbow Blvd., Suite 220
15   3770 Howard Hughes Parkway Suite 200                  Las Vegas, Nevada 89118
     Las Vegas, Nevada 89169                               Phone: (702) 833-1100
16   Phone: (702) 678-5070
                                                           ADAM SANDERSON, pro hac vice
17   JAMES C. ORR, pro hac vice                            REESE MARKETOS LLP
     HEYGOOD, ORR & PEARSON                                750 N. Saint Paul St., Suite 600
18   6363 North State Highway 161 Suite 450                Dallas, Texas 75201-3201
     Irving, Texas 75038                                   Phone: (214) 382-9810
19   Phone: (214) 237-9001
                                                           Attorneys for Plaintiffs
20   Attorneys for Defendants Conestoga Settlement
     Services, LLC, Conestoga International, LLC,
21   Conestoga Trust Services, LLC, and Michael
     McDermott
22

23                                                ORDER

24          IT IS SO ORDERED.

25
                    February 9, 2021
            DATED: ______________________
26                                                    UNITED STATES DISTRICT COURT JUDGE
27

28


                                                     -2-
